Title: To Thomas Jefferson from George Hay, 9 June 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond. June 9. 1807.
                        
                        The inclosed was delivered to me this morning, after I had entered the bar. Occupied the moment afterwards by
                            some urgent business; I gave no answer, and in fact supposed that an answer after the Court rose, was all that was
                            expected. At three O’clock, however, after the Gr. Jury had been called & adjourned, Mr. B. moved the Court, for a
                            Subpœna duces tecum, directed to the Pr: U:S. to enforce the exhibition of the letter, mentioned in the inclosed, and for
                            such process as would procure copies of the orders issued in relation to himself to the officers at Orleans, Natchez
                            &c by the Secretaries of the War & Navy Departments. The Counsel for Burr observed that they wanted the original
                            letter alluded to, and copies of the orders, but that they did not require the personal attendance of those in whose
                            custody they were. This mention was founded on a declaration supported by Mr. Randolph that Mr. Van Ness had applied to
                            the Secretary of the Navy for a Copy of his orders and that tho promised, it had not been given. I told the Court that the
                            motion was unnecessary, that I was perfectly convinced that the papers required, especially the orders from the W: & N.
                            departments, had no bearing upon any question that could come before that tribunal, yet I was willing that the accused
                            should have a fair trial. as far as it depended on me he should have a fair one, but it should be fair on both sides, and
                            I had no doubt that the papers wanted would be sent, by the Government, as soon as a request on the Subject was
                            Communicated. I said that I would this day state to the Executive the application made to the Court. What the result of my
                            Communication would be I could not tell; but if the papers were sent, I should retain them in my possession, until the
                            Court decided that they did belong to the question before them. This however was not sufficient, and the motion is to be
                            made in due form tomorrow. I trust, Sir, that these papers will be forwarded without delay. The hope of Burr & his
                            Counsel is that they will not. Their motion is a mere Manœuvre. They know that the papers will not avail them, but the
                            detention of them, will afford some pretext for clamor. There is another Circumstance which has aided in bringing on this
                            motion, notwithstanding my declaration that the Govt. were perfectly disposed to furnish Burr, with any evidence in their
                            power, which it would be proper to communicate. L. Martin has been here a long time, perfectly inactive. He wants an
                            opportunity of saying something about the administration, and this Subject is Selected to furnish a topic. If this be not
                            a correct supposition, how comes it that the materiality of these papers has escaped notice until this moment?
                        About the propriety of this motion, I can guess no opinion, having had no time to look into the subject. I
                            have no doubt that Burr will swear to the materiality of the documents required. He never scruples about the means of
                            attaining what he desires. His countenance begins now to proclaim this to be true. Hitherto he has manifested some degree
                            of composure: but to day, the expression of his face frequently changed. He sometimes looked and spoke, as if he was
                            determined to make every effort, however desperate, to save himself from the destiny which seems to await him, and at
                            other times it appeared as if he was sinking under the prosecution, and cared not, how, or how soon it was brought to a
                            conclusion.
                        I write in a state of real fatigue, and with great precipitation. Be pleased to accept my thanks for the
                            conclusion of your letter of the 5th. inst: just received, & believe me to be with intire veneration, 
                  Yr. mo. ob.
                                se.
                        
                        
                            Geo: Hay.
                        
                        
                            The reason why the original letter is said to be required, is that Wilkinson may deny any recollection
                                the letter, if only a Copy is shewn. Before this explanation was given, there was a little explosion in Court.
                            I have a Copy of the orders isd. from the Navy department, furnished recently by the Secy.
                        
                    